Citation Nr: 0405812
Decision Date: 03/04/04	Archive Date: 05/14/04

DOCKET NO. 96-42 015	                       DATE MAR 04 2004

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California

THE ISSUES

1. Entitlement to a disability rating in excess of 10 percent for postoperative residuals, left elbow injury.

2. Entitlement to a disability rating in excess of 10 percent for left forearm ulnar nerve neuropathy.

REPRESENTATION

Appellant represented by: California Department of Veterans Affairs

WITNESS AT HEARING ON APPEAL

Veteran



A TTORNEY FOR THE BOARD

B. P. Tierney, Counsel

INTRODUCTION

The veteran served on active duty from June 1977 to November 1977 and from December 1978 to December 1982.

This appeal arises from an adverse decision of the Department lof Veterans Affairs (VA) Regional Office (RO) in Oakland, California dated in Ju_e 1996, that denied the veteran's claims of entitlement to an increased rating for postoperative residuals of a left elbow injury. The denial was duly appealed and the claim has been forwarded to the Board of Veterans' Appeals (Board) for appellate review.

The Board notes that in September 1998, the disabilities associated with the left elbow injury were found to include neuropathy of the ulnar nerve and a tender scar. These additional disabilities were rated 10 percent disabling, for a combined rating of 30 percent. The United States Court of Appeals for Veterans Claims (known as the United States Court of Veterans Appeals prior to March 1, 1999) (Court) has held that where a veteran has filed a notice of disagreement as to the assignment of a disability evaluation, a subsequent rating decision awarding a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal. See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In September 2003, the veteran testified at a personal hearing before the undersigned Board Member. A copy of the transcript of that hearing is of record. The veteran waived RO review of documentary evidence submitted at that time. See 38 C.F.R. § 20.1304(c) (effective prior to January 23,2002).

Finally, at the September 2003 hearing, the veteran withdrew his appeal for a disability rating in excess of 10 percent for a postoperative tender scar in accordance with the provisions of 38 C.P.R. § 20.204 (2003).

- 2 



REMAND

The Board has determined further action is required in order to comply with the
VA's duties to notify and assist in the development of the veteran's claim.
Accordingly, this appeal is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC. VA will notify the veteran if further action is required.

During the pendency of.the veteran's claim, the President signed into law the Veterans Claims Assistance Act of2000 (VCAA), which substantially modified the circumstances under which VA's duty to notify and assist claimants applies, and how that duty is to be discharged. See Public Law No.106-175 (2000) (now codified at 38 U.S.C. §§ 5100-5103A, 5106-7 (West 2002)). The new statute revised the former section 5107(a) of Title 38, United States Code, to eliminate the requirement that a claimant must come forward first with evidence to well ground a claim before the Secretary of Veterans Affairs is obligated to assist the claimant in developing the facts pertinent to the claim.

The Board notes that, while the case law relating to the applicability of VCAA to claims such as this one, that were filed prior to its enactment, has been somewhat inconsistent (see Holliday v. Principi, 14 Vet. App. 280 (2001); Dyment v. Princjpi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003)), the VA Office of General Counsel, after reviewing all of the relevant law and regulations, recently held that the regulatory provisions of 38 C.F .R. § 3.159 implementing the duty to notify and duty to assist provisions of the VCAA were expressly provided for retroactive application for all claims that were pending before VA on November 9, 2000. As such, these regulatory provisions were construed to apply retroactively. See VAOPGCPREC 7-2003 (Nov. 19, 2003). Precedent opinions of the chief legal officer of the Department, and regulations of the Department, are binding on the Board. 38 U.S.C.A. § 7104(c) (West 2002). Therefore, for purposes of the present

- 3 



case, the Board will assume that the VCAA is applicable to claims or appeals pending before the RO or the Board on the date of its enactment.

Review of the claims folder indicates that the veteran has not yet been notified of the provisions of the VCAA nor has he received notice compliant with the new provisions. The RO should ensure that the duties to notify and assist have been met with regard to the veteran's claims (38 U.S.C.A. §§ 5103, 5103A (West 2002", to include what he must show to prevail in his claim, what information and evidence he is responsible for, and what evidence VA must secure. Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Review of the evidence pertaining to the veteran's claims indicates further development is necessary prior to appellate consideration. At the Board hearing in September 2003, the veteran stated that he recently sought treatment in August 2003 for pain in his left elbow and that an X-ray examination had been performed. He was scheduled for a follow-up appointment at that time. Record of the August 2003 treatment and any subsequent follow-up treatment has not been added to the record. VA treatment and evaluation records are constructively included within the record. See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992). If records of V A treatment or evaluation are material to the issue on appeal and are not included within the claims folder, a remand is necessary to acquire such VA records. Id.

Additionally, the Board notes that the veteran underwent surgery on his left elbow in March 2002. This surgery was subsequent to the most recent VA examinations in October and December 2001. Surgical intervention on the veteran's left elbow is not consistent with the findings of little to no disability produced by the service-connected disorders in these most recent examinations. Further, the Board notes that during January 2001 treatment the veteran indicated that he could not work due to pain in his elbow. This constitutes an informal claim for total disability benefits based on individual unemployability.

The Board finds that the duty to assist the appellant in the development of facts pertinent to his claim includes obtaining an adequate VA examination. 38 C.F.R. § 3.159(c)(4) (2003). This duty is neither optional nor discretionary. Littke v.

-4



Derwinski, 1 Vet. App. 90 (1990). The fulfillment of the statutory duty to assist includes conducting a thorough and contemporaneous medical examination, one that takes into account the records of prior medical treatment, so that the evaluation of the claimed disability will be a fully informed one. Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

For all the above reasons, the veteran's appeal is REMANDED to the RO for completion of the following actions:

I. The RO must assure compliance with the requirements of the Veterans Claims Assistance Act of 2000, Pub. L. No.1 06- 475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and its implementing regulations. The RO's attention is directed to Quartuccio v. Principi, 16 Vet. App. 183 (2002) pertaining to the amended version of 38 U.S.C.A. § 5103( a), which requires that the Secretary identify for the veteran which evidence the VA will obtain and which evidence the veteran is expected to present. The RO should provide the veteran written notification specific to his claims for entitlement to ratings in excess of 10 percent each for postoperative residuals of a left elbow injury and ulnar nerve neuropathy, and of the impact of the notification requirements on his claims.

2. The RO should contact the veteran for the purpose of obtaining information pertaining to any V A or non- VA medical records that may be available relating to evaluation and treatment for his left elbow disorders. The RO should then secure all identified records that are not already in the claims file.

- 5 



3. The veteran should also be afforded VA orthopedic and neurological examinations, performed by specialists in orthopedics and neurology, to determine the current severity of a11 residuals of the injury to his left elbow, and which includes opinions addressing the severity of ulnar nerve damage and which different functions of the left upper extremity (i.e., flexion and extension of the arm, any secondary functional limitation of the elbow, wrist, or hand) are limited. The examiner(s) should include an opinion as to the impact of the residuals of the injury of the left elbow have on the veteran's ability to obtain or maintain substantial1y gainful employment. A11 indicated diagnostic studies should be performed. The reports of examination should include complete rationales for a11 opinions expressed. The claims folder, or a11 pertinent medical records, service records and reports, must be made available to the examiners for review in conjunction with the examinations.

4. Thereafter, the RO should readjudicate a11 issues certified on appeal. If any benefit sought on appeal remains denied, the appe11ant and his representative should be provided a supplemental statement of the case (SSOC). The SSOC must contain notice of a11 relevant actions taken on the claim for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issue currently on appeal. An appropriate period of time should be a11owed for response.

The purpose of this REMAND is to obtain additional information, and to ensure that all due process requirements are met. The Board does not intimate any opinion as to the merits of the case, either favorable or unfavorable, at this time. No action

- 6 



is required of the veteran until he is notified by the RO or receives notice to report for examination.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded to the regional office. Kutscherousky  v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See Veterans Benefits Act of 2003, Pub. L. No.1 08-183, § 707, 117 Stat. 2651, - (Dec. 16, 2003) (to be codified at 38 U.S.C. §§ 5109B and 7112); The Veterans' Benefits Improvements Act of 1994, Pub. L. No.1 03-446, § 302, 108 Stat. 4645, 4658 (1994),38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). In addition, VBA's Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to provide expeditious handling of all cases that have been remanded by the Board and the Court. See M21-1, Part IV, paras. 8.43 and 38.02.

WARREN W. RICE, JR.
 Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims. This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal. 38 C.F.R. § 20.1100(b) (2003).

- 7 





